                                                                            JS-6
 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10   ANGEL RIVERA,                                  Case No. 2:18-CV-05596-JLS (GJS)
11                Petitioner,                       JUDGMENT
12          v.
13   J. ENGLEMAN, WARDEN,
14                Respondent.
15
16
17         Pursuant to the Court’s Order Rejecting Report and Recommendation and
18   Denying Petition for Writ of Habeas Corpus:
19         IT IS HEREBY ADJUDGED THAT the Petition for Writ of Habeas Corpus is
20   DENIED, and this action is DISMISSED WITH PREJUDICE.
21
22         Dated: April 01, 2019
23                                                 _____________________________
                                                   Hon. Josephine L. Staton
24                                                 United States District Judge
25
26
27
28


                                             1
